Citation Nr: 1400378	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-04 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to December 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2012 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In this case the Veteran was provided with a statement of the case (SOC) in November 2011 denying a compensable rating for hearing loss and denying service connection for posttraumatic stress disorder (PTSD).  In January 2012 the Veteran filed a substantive appeal clearly appealing bilateral hearing loss only.  Therefore only the issue of an increased rating for hearing loss was certified to the Board.  However, at his October 2012 Board hearing the Veteran indicated he intended to appeal the issue of service connection for PTSD he just didn't file it.  

Unfortunately, despite the Veteran's clear expression of his intent to appeal the denial of service connection at his January 2012 hearing, this intent to file a substantive appeal is untimely.  The Veteran did not file a substantive appeal within 60 days of the November 2011 SOC or within the remaining one year from his September 2009 rating decision.  Accordingly he did not file a timely substantive appeal and the issue of entitlement to service connection for PTSD is not before the Board at this time.  See 38 U.S.C.A. §§  7105(d)(3), 7106; 38 C.F.R. § 19.32.

However, the Veteran's statements at the Board hearing expressed a clear indication to pursue a claim for entitlement to service connection for PTSD.  Accordingly the Board finds these statements constitute a new claim which has not yet been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over this new claim for service connection for PTSD (which must be based on new and material evidence since the claim was last denied) and it is referred to the AOJ for appropriate action.

The issue of entitlement to an initial compensable rating for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence establishes the Veteran currently has tinnitus which began during or was otherwise caused by his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board also finds the Veteran is also seeking service connection for tinnitus.  Although the Veteran did not include tinnitus on his initial claim for hearing loss in February 2009, he has consistently reported experiencing a ringing in his ears.  Moreover at the October 2012 hearing the Veteran made clear he intended to raise the issue of service connection for tinnitus.

The Board notes this issue has not yet been adjudicated by the AOJ.  However, the Board finds all elements of service connection for tinnitus are met.  The Veteran was exposed to very loud noises during his active service, including during training for an artillery unit.  The Veteran described consistently experiencing ringing in his ears since this military noise exposure.  Finally, at his May 2009 VA examination the examiner opined the Veteran had mild constant tinnitus in both ears which was at least as likely as not due to his in-service noise exposure.  A remand of this issue serves no purpose.  Therefore, the Board finds all elements of the Veteran's claim are met and service connection is granted.  As his claim is granted, there is no prejudice to the Veteran from any failure to initially adjudicate his claim by the AOJ.

ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran is also seeking an increased rating for his service-connected bilateral hearing loss.  The Veteran was last provided a VA examination regarding this condition in May 2009.  At his October 2012 Board hearing the Veteran testified his hearing had gotten worse since his last examination.  The Veteran's testimony is further supported by his medical records, including an October 2011 treatment record reflecting the Veteran's hearing aids had to be adjusted up.  However the claims file does not include more recent audiometric testing than the May 2009 examination.  Therefore the Board finds remand for a new VA examination is required to evaluate the current level of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an examination to evaluate the nature and severity of his current bilateral hearing loss.  The examiner should be provided with the Veteran's claims file and a complete rationale should be provided for any opinion expressed.  Any required testing should be conducted.  The examiner should also specifically address the Veteran's contention that his hearing loss has worsened.

2.  After completion of the above, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


